DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/22/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “Shore A hardness of between 50 and 80”, and the claim also recites “preferably with a Shore A hardness of 70” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Analysis
5.	Summary of Claim 1:
A bracelet for the diffusion of volatile substances, comprising 

a strap (1) 

and a refill (2) impregnated with volatile substances,

wherein the refill (2) comprises an outer surface (21) provided with at least one rib (3), defining at least one evaporation chamber (4).

 
Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-6, 9, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelle, et al. (ES 1078452 as listed on the IDS dated 4/22/2020; full English machine translation incorporated herewith).
	Regarding claim 1, Chelle et al. teach a bracelet (Fig. 1) for the diffusion of a volatile insect repellent active ingredient (claim 4) thereby reading on the “diffusion of volatile substances”, wherein the bracelet comprises a strap (1) as shown in the Figure replicated below, wherein the insect repellent tablet (3) reads on the refill (2) impregnated with volatile substances, wherein the compartment (2) reads on the outer surface (21) provided with at least one rib (3), defining at least one evaporation chamber (4).


    PNG
    media_image1.png
    719
    1195
    media_image1.png
    Greyscale

	Regarding claim 3, Chelle et al. teach the one rib forms a circular shape as shown above in Fig. 1.
	Regarding claims 4-5, Chelle et al. teach the tablet wherein the underneath side of the tablet has an outer surface that detaches from the strap thereby reading on the perimetral rib and the flange for the detachable fixing of the refill to the strap.
	Regarding claim 6, Chelle et al. teach the tablet wherein the underneath side of the table will be smooth and is an inner surface that is in contact with the strap as shown in the Figure 1 above.
	Regarding claim 9, Chelle et al. teach the bracelet is made of ethylene vinyl acetate [0004].
	Regarding claims 12, 14-17 and 20, Chelle et al. teach the compartment (2) reads on the housing being part of the strap.
 	

8.	Claims 1, 2, 4-6, 12-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US PG Pub 2004/0206832 A1).
	Regarding claim 1, Yeung teaches a perfume dispenser attaching to a bracelet [0051-0053], wherein the perfume dispenser includes a dispensing element containing a storage chamber for a perfume agent and a guiding channel extended from the storage chamber (claim 1) as shown by Figures 1 and 2 replicated herewith:

    PNG
    media_image2.png
    553
    529
    media_image2.png
    Greyscale

Fig. 1


    PNG
    media_image3.png
    227
    583
    media_image3.png
    Greyscale

Fig. 2
wherein reference character (2) is a rectangular shaped soft membrane attached to wrist watch band or bracelet [0030] thereby reading on the strap (1) as required by the instant claim, wherein the storage chamber (3) contains the perfume agent and thereby reads on the refill (2) impregnated with volatile substances, wherein the dispensing element has a sealing chamber (6) thereby reading on the outer surface (21), wherein the guiding channel (4) reads on the at least one rib (3), and wherein the dispensing element (7) reads on the at least one evaporation chamber (4).
 	Regarding claim 2, Yeung teaches an embodiment having two guiding channels (4’) thereby reading on the outer surface having at least two ribs defining two concentric evaporation chambers.

    PNG
    media_image4.png
    369
    638
    media_image4.png
    Greyscale

Fig. 4

	Regarding claims 4 and 5, Yeung teaches the sticky element (8) for attaching to the soft membrane (2) thereby reading on the perimetral rib (5) and the flange (6) for detachable fixing of the refill to the strap.
	Regarding claim 6, Yeung teaches the soft membrane (2) thereby reading on the smooth inner surface (22) which is contact with the strap.
	 Regarding claims 12-13 and 15-17, Yeung teaches the bracelet as set forth above, wherein the storage chamber (3) contains the perfume agent and thereby reads on the refill (2) impregnated with volatile substances and further teach the storage chamber is provided at the middle portion of the soft membrane (2) thereby reading on the “refill is housed inside a housing” wherein a sticking element (8) securely mounts the perfume dispenser to a wrist watch band [0027-0030] thereby reading on the “refill is housed inside a housing of the strap”.  


	Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chelle, et al. (ES 1078452 as listed on the IDS dated 4/22/2020; full English machine translation incorporated herewith).
Regarding claim 8, Chelle et al. teach the bracelet as set forth above an incorporated herein by reference. Chelle et al. teach the bracelet is made of ethylene vinyl acetate. 
	Chelle et al. do not particularly teach the shore hardness of the elastomeric material.
	However, the mechanical properties of shore hardness are functions of the material. Chelle et al. teach the same material (ethylene vinyl acetate) as required by the instant claim and as set forth in the rejection above. Therefore, the mechanical property of shore hardness in the bracelet of Chelle et al.  will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 19, Chelle et al. teach the compartment (2) reads on the housing being part of the strap.

Claim Rejections - 35 USC § 103
11.	Claims 2, 7, 11, 13, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chelle, et al. (ES 1078452 as listed on the IDS dated 4/22/2020; full English machine translation incorporated herewith).
	Regarding claims 2 and 7, Chelle et al. teach the bracelet for the diffusion of volatile substances as set forth above and incorporated herein by reference. Chelle et al. teach the tablet have arch shaped projections (4).
	Chelle et al. do not particularly teach at least two ribs defining two concentric evaporation chambers. Chelle et al. are further silent on the refill having a securing hole which houses a protrusion of the strap.
	Although, the two ribs defining two concentric evaporation chambers and the securing hole housing a protrusion of the strap are discrete elements of the claimed article, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the two ribs defining two concentric evaporation chambers and the securing hole housing a protrusion of the strap are merely decorations fastened to the large underlying article.  There is no evidence that the two ribs defining two concentric evaporation chambers or the securing hole housing a protrusion of the strap have any mechanical function in relation to the underlying article. Thus, it is the Examiner’s position that the two ribs defining two concentric evaporation chambers and the securing hole housing a protrusion of the strap relates only to matters of ornamentations or aesthetic design and the particular two ribs defining two concentric evaporation chambers and the securing hole housing a protrusion of the strap affixed to the claimed article does not patentably distinguish this article from that of the prior art because it would have been obvious for one of ordinary skill in this art to provide each of the articles in the references cited in the 102 rejections above with a design having corresponding characteristics based upon motivation (e.g. ornamentation) which are not germane to the patentability of claims for utility inventions under 35 US 101.  Therefore, two ribs defining two concentric evaporation chambers and the securing hole housing a protrusion of the strap would be an obvious design choice.
	Regarding claim 11, Chelle et al. teach the one rib forms a circular shape as shown above in Fig. 1.
Regarding claims 13 and 18, 20-21, Chelle et al. teach the compartment (2) reads on the housing being part of the strap.

12.	Claims 3, 7, 11, 14, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US PG Pub 2004/0206832 A1).
	Regarding claims 3, 7 and 11, Yeung teaches the bracelet as set forth above for claims 1 and 2. Regarding claim 7, Yeung teaches that the perfume dispenser is wrapped around the wrist watch band such that the user is able to securely mount the perfume dispense to the wrist watch band via the sticky element 8 [0030].
Regarding claims 3 and 11, Yeung does not particularly teach a circular or oval shape. Regarding claim 7, Yeung does not particularly teach the refill comprises a securing “hole” which houses a protrusion of the strap. 
Although, the at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap are discrete elements of the claimed article, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap are merely decorations fastened to the large underlying article.  There is no evidence that at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap have any mechanical function in relation to the underlying article. Thus, it is the Examiner’s position that the at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap relates only to matters of ornamentations or aesthetic design and the particular at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap affixed to the claimed article does not patentably distinguish this article from that of the prior art because it would have been obvious for one of ordinary skill in this art to provide each of the articles in the references cited in the 102 rejections above with a design having corresponding characteristics based upon motivation (e.g. ornamentation) which are not germane to the patentability of claims for utility inventions under 35 US 101.  Therefore, at least one or both of the at least two ribs defining a circular or oval shape and the refill comprising a securing “hole” which houses a protrusion of the strap would be an obvious design choice.
 Regarding claims 14, 18 and 20-21, Yeung teaches the bracelet as set forth above, wherein the storage chamber (3) contains the perfume agent and thereby reads on the refill (2) impregnated with volatile substances and further teach the storage chamber is provided at the middle portion of the soft membrane (2) thereby reading on the “refill is housed inside a housing” wherein a sticking element (8) securely mounts the perfume dispenser to a wrist watch band [0027-0030] thereby reading on the “refill is housed inside a housing of the strap”.  

13.	Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US PG Pub 2004/0206832 A1) in view of Chelle, et al. (ES 1078452 as listed on the IDS dated 4/22/2020; full English machine translation incorporated herewith).
	Regarding claims 8 and 9, Yeung teach the bracelet for diffusion of volatile substances according to claim 1 as set forth above and incorporated herein by reference.
Yeung does not teach the shore hardness and is further silent on the refill being made of ethylene vinyl acetate.
Chelle et al. teach a bracelet for the diffusion of a volatile insect repellent active ingredient (claim 4) wherein the bracelet is made of ethylene vinyl acetate [0004]. Chelle et al. offer the motivation of choosing ethylene vinyl acetate as a material for the bracelet due to its ability to be impregnated with volatile substances and essential oils at high loading and can obtain a controlled release rate by evaporation [0003]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ethylene vinyl acetate of Chelle et al. as the material of Yeung et al., thereby arriving at the claimed invention.
	Chelle et al. do not particularly teach the shore hardness of the elastomeric material.
	However, the mechanical properties of shore hardness are functions of the material. Yeung in view of Chelle et al. teach the same material (ethylene vinyl acetate) as required by the instant claim and as set forth in the rejection above. Therefore, the mechanical property of shore hardness in the bracelet of Yeung in view of Chelle et al. is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 19, Yeung teaches the bracelet as set forth above, wherein the storage chamber (3) contains the perfume agent and thereby reads on the refill (2) impregnated with volatile substances and further teach the storage chamber is provided at the middle portion of the soft membrane (2) thereby reading on the “refill is housed inside a housing” wherein a sticking element (8) securely mounts the perfume dispenser to a wrist watch band [0027-0030] thereby reading on the “refill is housed inside a housing of the strap”.  


Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monsonis, et al. (WO 2015/010801 A as listed on the IDS dated 4/22/2020), Weick (US Patent 4,058,972) and Ellner et al. (US PG Pub 2006/0126444 A1).


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763